Citation Nr: 1453210	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-13 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back condition, claimed as a lumbar spine strain. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a heart condition, to include as due to exposure to herbicides.  

5.  Entitlement to service connection for a lung condition, to include as due to exposure to herbicides.  

6.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides.  

7.  Entitlement to service connection for cysts of the throat and the right parotid gland, to include as due to exposure to herbicides. 

8.  Entitlement to service connection for skin cancer of the forehead, to include as due to exposure to herbicides. 

9.  Entitlement to service connection for loss of vision, to include as due to exposure to herbicides and as secondary to type II diabetes mellitus.  

10.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to exposure to herbicides and as secondary to type II diabetes mellitus.  

11.  Entitlement to service connection for a hand condition, claimed as numbness and cold sensations, to include as secondary to type II diabetes mellitus and as secondary to a heart condition.  

12.  Entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus.  

13.  Entitlement to service connection for bilateral foot swelling, to include as secondary to type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified at November 2013 Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDINGS OF FACT

1.  The Veteran did not sustain an injury to the low back during active service, nor did he experience symptoms of a low back condition in service.  

2.  Symptoms of bilateral hearing loss were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service separation; bilateral hearing loss is not etiologically related to active service.  

3.  Currently diagnosed tinnitus is not etiologically related to active service. 

4.  The Veteran did not serve in an area in which exposure to herbicide agents may be presumed and is not shown to have been exposed to herbicides during active service.  

5.  Symptoms of a heart condition were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service separation; the Veteran's heart condition is not etiologically related to active service. 

6.  Symptoms of a lung condition were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service separation; the Veteran's lung condition is not etiologically related to active service. 

7.  Symptoms of type II diabetes mellitus were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service separation; the Veteran's type II diabetes mellitus is not etiologically related to active service. 

8.  The Veteran's throat and parotid gland cysts are not etiologically related to active service.  

9.  The Veteran's forehead skin cancer is not etiologically related to active service.  

10.  The Veteran's visual impairment is not etiologically related to active service.  

11.  The Veteran's bilateral lower extremity peripheral neuropathy is not etiologically related to active service.  

12.  The Veteran did not experience an injury or event related to a hand condition in service; the Veteran's hand condition is not etiologically related to active service.  

13.  The Veteran's erectile dysfunction is not etiologically related to active service.  

14.  The Veteran does not have a current and distinct disability from those currently on appeal related to bilateral foot swelling. 

15.  As service connection for a heart condition and type II diabetes mellitus have not been established, there is no legal basis for a grant of service connection for loss of vision, bilateral lower extremity peripheral neuropathy, a hand condition, erectile dysfunction, or bilateral foot swelling on secondary theories of entitlement. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

2.  The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303 (2014).  

4.  The criteria for service connection for a heart condition, to include as due to exposure to herbicides, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for a lung condition, to include as due to exposure to herbicides, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

6.  The criteria for service connection for type II diabetes mellitus, to include as due to exposure to herbicides, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

7.  The criteria for service connection for cysts of the throat and right parotid gland, to include as due to exposure to herbicides, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

8.  The criteria for service connection for skin cancer of the forehead, to include as due to exposure to herbicides, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

9.  The criteria for service connection for visual impairment, to include as due to exposure to herbicides and as secondary to type II diabetes mellitus, are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

10.  The criteria for service connection for bilateral lower extremity peripheral neuropathy, to include as due to exposure to herbicides and as secondary to type II diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

11.  The criteria for service connection for a hand condition, to include as secondary to type II diabetes mellitus and as secondary to a heart condition, are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

12.  The criteria for service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

13.  The criteria for service connection for bilateral foot swelling, to include as secondary to type II diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Regarding all the issues on appeal except the issue of entitlement to service connection for a lung condition, the RO provided notice to the Veteran in June 2011, prior to the initial adjudication of these claims in November 2011.  With respect to the issue of entitlement to service connection for a lung condition, the RO provided notice to the Veteran in January 2012, prior to the initial adjudication of this claim in April 2012.  The June 2011 and January 2012 letters both provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, including on a presumptive and secondary basis as applicable, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  Both notice letters also included provisions for disability ratings and for effective dates of the claims.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service VA treatment records, the Veteran's statements, and other lay evidence submitted by the Veteran in support of his appeal.  

During the November 2013 Board hearing, the Veteran requested that the record be held open for 60 days so he could submit private treatment records.  Neither the Veteran not the Veteran's representative submitted any additional medical evidence, nor did they complete a VA Form 21-4142 Authorization and Consent to Release Information so VA could obtain these private treatment records.  As stated by the Court, the "duty to assist is not always a one-way street" and the veteran is obliged to cooperate in the development of the pending claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board will decide this matter based on the evidence of record as it currently stands.

VA's duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent medical evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability, or persistent or recurrent symptoms of a disability, may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

The Veteran was afforded a VA medical examination in connection with his claims of service connection for bilateral hearing loss and tinnitus in September 2011.  38 C.F.R. § 3.159(c)(4) (2013).  A subsequent VA medical opinion was obtained regarding these claims in March 2012.  When VA undertakes to provide a VA examination or obtain a VA medical opinion, it must ensure that the examination and opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, the Board finds that the September 2011 VA examination and the March 2012 VA medical opinion are adequate with regard to the claims of service connection for bilateral hearing loss and tinnitus.  The opinions expressed within the reports considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issues of service connection for bilateral hearing loss and tinnitus has been met.  38 C.F.R. § 3.159(c)(4).  

With respect to the other eleven issues on appeal, the Board acknowledges that the Veteran has not been afforded a VA medical examination, nor has a VA medical opinion been obtained to address the etiology of the Veteran's low back condition, heart condition, lung condition, diabetes mellitus, throat and parotid gland cysts, forehead skin cancer, visual impairment, peripheral neuropathy, hand condition, erectile dysfunction, or bilateral foot swelling.  In this case, the weight of the evidence demonstrates that there was no injury, event, or disease related to any of these eleven conditions, or chronic symptoms of these eleven conditions occurring in service.  Additionally, as the Board will discuss below, the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agents within the meaning of 38 C.F.R. § 3.307 in service.  Further, the Veteran has not otherwise provided competent evidence that indicates that there may be a nexus between these eleven conditions and service.  As such, there is no duty to provide a VA medical examination or obtain a VA medical opinion with respect to these claims.  The Board finds that there is no reasonable possibility that a VA examination or opinion could aid in substantiating these claims of service connection, because there is nothing in service to which any current disabilities could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim."); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 375-75 (2002); however, in the absence of evidence of an in-service disease or injury, or an in-service event of herbicide exposure, referral of these issues to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disabilities would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury, event, or exposure to an herbicide agent, and could only result in a speculative or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disabilities and military service would necessarily be based on an inaccurate history regarding what occurred in service or within one year of service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

The holding in Charles was clearly predicated on the existence of evidence of both an in-service injury or event and a current diagnosis.  Referral of these eleven issues for a VA examination or to obtain a VA medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked regarding the claims of the Veteran's low back condition, heart condition, lung condition, diabetes mellitus, throat and parotid gland cysts, forehead skin cancer, visual impairment, peripheral neuropathy, hand condition, erectile dysfunction, and bilateral foot swelling because there is no reasonable possibility that such assistance would aid in substantiating these claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 30159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. 103.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Arteriosclerosis, bronchiectasis, diabetes mellitus, and sensorineural hearing loss (as an organic disease of the nervous system) are "chronic diseases" listed under 
38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for these conditions apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.309(b).  

Lumbar spine strain, tinnitus, soft tissue cysts, squamous cell skin cancer, retinopathy, peripheral neuropathy, bilateral hand numbness or cold sensations, erectile dysfunction, and bilateral foot swelling are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for these conditions do not apply.  Walker, 708 F.3d 1331.  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arteriosclerosis, bronchiectasis, diabetes mellitus, and sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including type II diabetes mellitus, ischemic heart disease, and early-onset peripheral neuropathy.  
38 C.F.R. § 3.309(e).  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014); McCartt v. West, 12 Vet. App. 164, 166 (1999).  For type II diabetes mellitus and ischemic heart disease, the prescribed time period within which the disease must manifest to a compensable degree is any time after service; however, for early-onset peripheral neuropathy, the prescribed time period within which the disease must manifest to a compensable degree is one year following the last date the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

For purposes of establishing entitlement to presumptive service connection as due to herbicide exposure, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid, and picloram.  38 C.F.R. § 3.307(a)(6).  Further, "service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii);  see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in the Republic of Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  However, these provisions have been extended to Vietnam era veterans who served near the Korean demilitarized zone (DMZ).  See 38 C.F.R. § 3.307(a)(6)(iv).  In addition, VA has acknowledged that Agent Orange was in some instances used in Thailand and has developed specific procedures to determine whether a Veteran was exposed to herbicides in locations other than the Republic of Vietnam or along the DMZ in Korea.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).

Despite the foregoing, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), rev'g in part Combee v. Principi, 4 Vet. App. 78 (1993).  Therefore, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(d).  This determination may include actual exposure to herbicides as opposed to presumed exposure.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for a Low Back Condition

The Veteran contends that he is entitled to service connection for a low back condition.  Specifically, the Veteran contends that he suffered repetitive lumbar spine strain as a result of the working on large construction equipment causing repetitive shifting and vibrations.  Additionally, the Veteran contends that the poor quality of the mattress on which he slept during active service contributed to his low back condition. 

The Board first finds that the Veteran has a current diagnosis of chronic low back pain, status post multiple lumbar spine surgeries.  Current VA treatment records indicate various spinal conditions, including lumbar spine stenosis, lumbar facet hypertrophy, and lumbar vertebral fractures.  

After a review of all the evidence of record, lay and medical, the Board next finds, however, that the Veteran did not sustain an injury or disease in service, which can be related to his current lumbar spine complaints.  The Veteran's service treatment records are silent for complaints of, treatment for, or diagnosis of a low back condition.  The Veteran testified at the November 2013 Board hearing that he experienced "normal aches and pains" in his low back while in-service, but stated that he did not seek treatment for any complaints while in service.  

During the November 2013 Board hearing the Veteran also testified that he experienced low back symptoms within the first four months following service separation, but stated that he never sought medical treatment for these complaints either, instead he self-treated with over-the-counter medications and analgesic creams.  The Veteran indicated that he first sought medical treatment for his low back complaints following a fall in or around October 1978, resulting in three ruptured lumbar discs requiring surgery.  

The Board acknowledges the Veteran's assertions that his current low back condition is related to service; however, the Board finds that his statements are not credible.  Post-service VA treatment records provide the earliest documentation in the record of a diagnosis of, and treatment for, a lumbar spine pathology.  These records, however, do not relate the current diagnosis of chronic low back pain to any injury, disease, or event in service.  In fact, an October 2000 VA treatment record shows that the Veteran reported low back pain and related an on-the-job injury in December 1977 with fracture of his L4-5 vertebrae, necessitating emergency surgery.  The Veteran did not report at that time previous inservice back complaints.  Because an in-service injury, disease, or event has not been shown by competent evidence, the Board does not reach the additional question of the relationship between the current lumbar spine pathology and service.  

For these reasons, the Board finds that the weight of the evidence demonstrates that a low back condition was not incurred in service.  The preponderance of the evidence of record is against a finding of an in-service injury, event, or disease related to a low back condition; therefore, the claim of service connection for a low back condition must be denied.  As the preponderance of the evidence is against the claim for service connection for a low back condition, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss.  Specifically, the Veteran contends that he was exposed to acoustic trauma while in service.  The Veteran has identified exposure to high pitch frequencies without hearing protection as a routine and frequent part of his duties as laying cable and testing the associated equipment.  In addition, the Veteran identified exposure to aircraft and artillery noise.    

The Board finds that the Veteran has a current sensorineural hearing loss disability in both ears.  38 C.F.R. § 3.385.  During the development of the claim for service connection for bilateral hearing loss, the Veteran was provided a VA audiological examination in September 2011.  On the September 2011 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
60
65
LEFT
25
25
60
65
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 86 percent in the left ear.  The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  

After a careful review of all the evidence, both lay and medical, the Board next finds that the Veteran did not experience chronic symptoms of bilateral hearing loss at any time during service or continuous symptoms since service separation.  

The Veteran was provided an audiological evaluation in July 1966 upon entrance to active service.  The Board notes that prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association.  Since November 1, 1967, audiometric results standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the thresholds reported in the July 1966 examination have been converted to the ISO-ANSI standards.  The pure tone thresholds, in decibels, as converted to ISO-ANSI standards, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
15
20
20
LEFT
30
15
15
15
10

In the accompanying July 1966 Report of Medical History, the Veteran indicated a history of punctured ear drums and the service physician indicated the Veteran's history of tympanic membrane perforation.  Using the PULHES classification system, the Veteran was assigned a hearing loss profile of "H2."  "PULHES" is a rating system widely employed by armed services physicians in examination reports for induction and separation.  The "P" stands for "physical capacity or stamina"; the "U" for "upper extremities"; the "L" for "lower extremities"; the "H" for "hearing and ears"; the "E" for "eyes"; and the "S" for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories, the highest rating, means that the examinee's condition in that category should not result in any limitations in military assignments.  Id.  Ratings from "2" to "4" indicate the existence of physical or psychological conditions that will result in progressively more severe restrictions on the assignments that the examinee may be given.  Id.

The Board notes the presence of abnormal findings upon the July 1966 service entrance examination, specifically, the elevated auditory threshold measured bilaterally at 500 Hertz and the assignment of an "H2" by the service physician on the PUHLES classification system.  While these notations are both indicative of some degree of hearing impairment (see Hensley v. Brown, 5 Vet. App. 155, 157 (1993)), the Veteran was not provided with a diagnosis of hearing loss during the July 1966 service entrance examination.  

Further, the weight of the evidence is against a finding of an in-service hearing loss disability as the evidence does not demonstrate chronic symptoms of hearing loss at any time during service.  Service treatment records do not reveal any complaints of, symptoms of, treatment for, or diagnosis of hearing impairment.  On the service separation audiological evaluation in May 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
5
LEFT
0
0
0
X
5

The Veteran did not demonstrate elevated auditory thresholds at any of the tested frequencies and the VA audiologist, in the March 2012 supplemental opinion, characterized the service separation examination as normal.  Additionally, the Veteran has not contended the presence of a hearing loss disability during service.  The Veteran contends that he began to experience hearing impairment when he returned home from active service and relates his current hearing loss disability to acoustic trauma experienced during active service.  For these reasons, the Board finds that the weight of the evidence shows that the Veteran did not experience chronic symptoms of hearing loss in service.  

The Board further finds that the Veteran did not experience continuous symptoms of hearing loss after service separation, nor did the Veteran's hearing loss manifest to a compensable degree within one year of service separation.  In several lay statements, including during testimony at the November 2013 Board hearing, the Veteran contends that he began to experience hearing impairment upon returning home from active service.  Specifically, he reports symptoms of muffled speech and having to ask people often to repeat themselves.  

While the Veteran is competent to report noise exposure in service, the Board finds, based on the absence of treatment or complaints, along with the lack of objective evidence of record, that his more recent statements made for compensation purposes are not credible.  The earliest post-service complaint of hearing impairment contained in the record is found in a December 2002 VA treatment record.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  An earlier VA treatment record from October 2000 indicates the Veteran denied any hearing difficulties.  The September 2011 VA audiology examination provides the earliest evidence of record documenting audiometric data and a diagnosis of a bilateral hearing loss disability.

The Board further finds that the weight of the evidence demonstrates that the currently-diagnosed bilateral hearing loss is not related to noise exposure in service.  The September 2011 VA examiner opined that hearing loss was not at least as likely as not related to the Veteran's military noise exposure.  As support of this opinion, the VA examiner provided a rationale in a March 2012 supplemental medical opinion, in which the VA examiner indicated that since damage from noise exposure occurs at the time of such exposure, the Veteran's normal service separation audiogram indicated that any threshold shift due to in-service acoustic trauma would have been temporary in nature and not productive of permanent hearing loss.    

In the September 2011 VA examination report, the VA examiner reported the Veteran's complaints and symptomatology, information regarding the Veteran's functional limitations, and objective clinical data.  The March 2012 VA supplemental medical opinion was supported by a detailed rationale.  As such, the Board finds that the VA examiner, an audiologist, who has reviewed the Veteran's records and considered lay statements provided by the Veteran with regard to noise exposure in service, has provided competent, credible, and probative evidence showing that currently-diagnosed hearing loss is not likely related to service.  

Insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the etiology of his hearing loss falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Absent competent, credible, and probative evidence of a nexus between hearing loss and noise exposure in service, the Board finds that bilateral hearing loss is not related to service.  

Upon review of the evidence of record, the weight of the competent and credible evidence does not demonstrate a relationship between the Veteran's current bilateral hearing loss and active service, including no credible evidence of chronic symptoms of hearing loss in service, of hearing loss to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of hearing loss since service that would serve either as a nexus to service or as the basis for a medical nexus opinion.  The only probative medical opinion of record that directly addresses the likelihood of a relationship between the hearing loss and active service, to include in-service acoustic trauma, which was provided in the March 2012 VA supplemental medical opinion, does not establish the requisite nexus between the hearing loss and service on a direct basis, and weighs against the claim.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, including presumptively as a chronic disease, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Tinnitus Analysis

The Veteran contends that service connection is warranted for tinnitus.  Specifically, the Veteran contends that he experiences ringing in the ears as the result of exposure to acoustic trauma while in service.  As mentioned above, the Veteran has identified exposure to high pitch frequencies without hearing protection as well as exposure to aircraft and artillery noise.    

The Board first finds that the Veteran has a current diagnosis of tinnitus.  Upon VA audiological examination in September 2011, the VA examiner noted a diagnosis of tinnitus based on the Veteran's subjective complaints.  

After a review of all the evidence of record, lay and medical, the Board next finds, however, that the Veteran's currently-diagnosed tinnitus is not etiologically related to active service, including any in-service noise exposure.  The September 2011 VA examiner opined that the Veteran's current tinnitus is not related to service.  As rationale for her opinion, the VA audiologist indicated that as hearing loss and tinnitus are highly correlated and that the Veteran had normal hearing upon service separation examination, the Veteran's complaints of tinnitus were less likely than not due to any noise exposure experienced in service.  The Board finds the September 2011 VA examination report highly probative on the issue of service connection for tinnitus.  

The Board acknowledges the Veteran's statements asserting a nexus between his currently-diagnosed tinnitus and service; however, the Board does not find the Veteran's statements credible.  In connection with his compensation claim, the Veteran submitted a tinnitus questionnaire, in which he indicated that his tinnitus symptoms began while in service.  The September 2011 VA examination report indicates the Veteran reported an onset of tinnitus in service, but his symptoms became very bothersome beginning approximately in 1996.  However, during the November 2013 Board hearing, the Veteran testified that he began to experience symptoms one year following service separation.  The Board finds that the Veteran's inconsistent statements regarding the onset of symptoms of tinnitus weigh against his credibility.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Additionally, the Veteran's service treatment records do not reflect any reports by the Veteran of tinnitus symptoms in service.  Further, an October 2000 VA treatment record indicates the Veteran denied any hearing difficulties.  The first complaint of tinnitus contained in the medical evidence of record is from a December 2002 VA treatment record, more than 30 years after service separation.  This evidence further weighs against a finding that the Veteran's tinnitus was incurred in, or is otherwise related to, service.  See Maxson, 230 F.3d at 1333.  

Based on the evidence of record, the Board finds that the weight of the competent and credible evidence is against a finding of relationship between the Veteran's current tinnitus and service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied.  As the preponderance of the evidence is against the claim for service connection for tinnitus, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Heart Condition, a Lung Condition, Type II Diabetes Mellitus, Cysts of the Throat and Right Parotid Gland, and Skin Cancer of the Forehead Analysis

The Veteran contends that his current heart condition, lung condition, type II diabetes mellitus, throat and parotid gland cysts, and skin cancer of the forehead are related to exposure to herbicides during military service.  Specifically, the Veteran contends that he was exposed to herbicide agents while serving in the Panama Canal Zone.  Service department records indicate that the Veteran's only foreign service was in the Panama Canal Zone.  The Veteran has not contended that he had service in the Republic of Vietnam, Republic of Korea, or Kingdom of Thailand.  

The Board first finds that the evidence of record reflects that the Veteran has a current diagnosis of a heart condition, a lung condition, type II diabetes mellitus, throat and parotid cysts status post excision, and skin cancer of the forehead status post excision.  A November 2010 VA treatment record indicates a diagnosis of cysts of the throat and right parotid gland.  An April 2011 VA treatment record indicates a diagnosis of type II diabetes mellitus.  A September 2011 VA treatment record indicates a cardiac diagnosis of coronary artery disease.  A January 2012 VA treatment record indicates a history of squamous cell skin cancer of the forehead.  A May 2012 VA treatment record indicates multiple pulmonary diagnoses, including chronic obstructive pulmonary disease, bronchiectasis, and interstitial lung disease.  

As mentioned above, coronary artery disease (listed as ischemic heart disease) and type II diabetes mellitus are among those diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e), with the presumptive period being any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  However, after reviewing all the evidence of record, including the Veteran's statements asserting exposure to herbicides in service, the Board next finds that the weight of the evidence demonstrates that the Veteran does not have confirmed exposure to herbicide agents.  

While the Veteran contends that he was exposed to herbicide agents while stationed in the Panama Canal Zone, the use of Agent Orange and other herbicide agents has been confirmed only in the Republic of Vietnam, the Korean DMZ, and some portions of the Kingdom of Thailand.  However, where the use of Agent Orange is established on a factual basis in other locations, VA has taken the position that the relevant presumptions should be applied.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, § C, para.10; see Combee, 34 F.3d at 1040; Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In other words, if the Veteran establishes that he was exposed to Agent Orange or other herbicide agents in a location other than those listed above, the disease presumptions would apply.  

During the November 2013 Board hearing, the Veteran testified that while stationed in the Panama Canal Zone he witnessed chemical defoliant being sprayed outside the perimeter of the military base on which he was stationed.  The Veteran testified that while he was not aware of the specific chemical used, he indicated that these chemical defoliants, which he described as "blue stuff," would cover his clothes as he would walk through the terrain surrounding the military base.  

In support of his appeal, the Veteran submitted internet reports which reference newspaper articles from the Dallas Morning News and San Francisco Chronicle (both from August 1999), alleging that the United States had tested herbicides, such as Agent Orange, in Panama during the 1960s and 1970s.  According to these articles, however, neither the United States nor the Panamanian government has confirmed use of Agent Orange or other herbicide use by the U.S. military in the Panama Canal Zone.   

The Board finds that the Veteran's claimed exposure to tactical herbicides while stationed in the Panama Canal Zone to be outweighed by the more probative evidence to the contrary.  Indeed, the Veteran has not demonstrated that he is competent to identify tactical herbicides by personal observation, including those for which presumptions of service connection may apply.  38 C.F.R. § 3.307(a)(6).  Moreover, the evidence of record is against a finding that the Veteran was exposed to such herbicides during his service in the Panama Canal Zone.  According to the M21-1MR at IV.ii.2.C.10.r, the applicable Department of Defense list does not indicate that herbicides were used or stored in the Panama Canal Zone.  

The news articles submitted by the Veteran speculate that Agent Orange was used in the Canal Zone; however, neither the government of Panama nor the United States has been able to confirm that Agent Orange was used in the Canal Zone, let alone during the time that the Veteran was stationed there.  The evidence that Agent Orange was used is therefore speculative and circumstantial, and is insufficient to place the evidence in approximate balance so as to invoke the reasonable-doubt doctrine.  Service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; see, e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable evidence which does little more than suggest possibility of in-service causation is insufficient to establish service connection).  Consequently, the most probative evidence shows that the Veteran was not exposed to tactical herbicides during his service for which presumptive service connection might apply.  38 C.F.R. § 3.307(a)(6).  Therefore, there is no basis to grant service connection for a heart condition or type II diabetes mellitus on a presumptive basis. 

Lay evidence concerning types and places of service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence or supporting personnel records.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is competent to provide lay testimony regarding his whereabouts during his military service and the Board finds this account to be credible.  However, the Veteran's claim that he was exposed to herbicides while stationed in the Panama Canal Zone is outweighed by official military and Department of Defense records indicating no use or storage of tactical herbicides in the Panama Canal Zone. 

As mentioned above, notwithstanding a failure to satisfy the presumptive service connection criteria for herbicide exposure, the Board must also determine if the Veteran is entitled to service connection on another theory of entitlement.  See Combee, 34 F.3d 1039.  In other words, while exposure to herbicides is not presumed, the Board must determine if the Veteran's claimed disabilities are otherwise etiologically related to service, to include as due to actual exposure to herbicides.  In this regard, as noted above, arteriosclerosis, bronchiectasis, and diabetes mellitus are among those diseases listed as a "chronic disease" under 38 C.F.R. § 3.309(a), with a presumptive period of one year following service separation.  38 C.F.R. § 3.307(a)(3).

After a careful review of the evidence, the Board next finds that the Veteran did not experience chronic symptoms of a heart condition, a lung condition, or type II diabetes mellitus in service.  Likewise, the Board finds that the Veteran did not experience in-service manifestations of throat and parotid gland cysts or skin cancer of the forehead.  Service treatment records are absent for any complaints of, treatment for, or a diagnosis relating to a heart condition, a lung condition, type II diabetes mellitus, throat and parotid gland cysts, or skin cancer of the forehead.  The May 1968 service separation examination noted normal examinations of the Veteran's heart, lungs, face, neck, throat, and sugar urinalysis.  Additionally, the Veteran has not contended that his heart condition, lung condition, type II diabetes mellitus, throat and parotid gland cysts, and forehead skin cancer began during service.  

Post-service VA treatment records provide the first notation contained in the record of the Veteran's complaints.  An August 2001 VA treatment record indicates the Veteran presented with a new complaint of chest pain and shortness of breath.  While angina was suspected, the Veteran demonstrated no acute changes on electrocardiogram and no evidence of coronary ischemia.  A May 2002 VA treatment record indicates that the Veteran presented with a skin lesion on the forehead, which was subsequently diagnosed as squamous cell skin cancer.  A March 2003 VA treatment record indicated that the Veteran presented with complaints of chest pain.  While chest radiographs were negative, the March 2003 VA treatment record indicates the Veteran was educated about granulomatous lung disease.  A February 2005 VA treatment records provides a diagnosis of a new onset of type II diabetes mellitus.  A May 2011 VA treatment record indicates that the Veteran underwent surgical removal of right interparotid lymph nodes and a left vallecular cyst in November 2010.  Therefore, the weight of the lay and medical evidence demonstrates that the Veteran's heart condition, lung condition, and type II diabetes mellitus did not manifest chronic symptoms during service, nor that the Veteran experienced in-service manifestations of throat and parotid gland cysts or forehead skin cancer.  

Additionally, the Board finds that the Veteran did not experience symptoms of arteriosclerosis (coronary artery disease), bronchiectasis, or type II diabetes mellitus that manifested to a compensable degree within one year of service separation, or continuous symptoms of these conditions since service separation.  An October 2000 VA treatment record indicated that the Veteran denied exertional chest pain, palpitations, syncope, near syncope, cough, or shortness of breath.  A December 2000 VA treatment record indicated that the Veteran's electrocardiogram, chest X-ray, blood work, and urinalysis were all normal.  The Veteran was first diagnosed with type II diabetes mellitus in February 2005.  The February 2005 VA treatment record indicates the Veteran presented with thirst, polyuria, weight loss, and an elevated blood sugar level.  A May 2011 VA treatment record indicated the Veteran's complaints of chest pain and shortness of breath, and also noted the Veteran's strong family history of coronary artery disease; however, the VA physician indicated that the likelihood of coronary artery disease was low given normal diagnostic testing.  The Veteran was not diagnosed with coronary artery disease until September 2011.  Similarly, the Veteran was not given a diagnosis of bronchiectasis until May 2012.  Therefore, the weight of the lay and medical evidence demonstrates that the Veteran's heart condition, lung condition, and type II diabetes mellitus were not manifest to a compensable degree within one year of discharge from service, and were not continuous since service.  

As indicated above, there is no evidence of record of the Veteran's heart condition, lung condition, type II diabetes mellitus, throat and parotid gland cysts, or forehead skin cancer during service or immediately thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent).  No medical professional has provided competent medical evidence linking the Veteran's heart condition, lung condition, type II diabetes mellitus, throat and parotid gland cysts, or forehead skin cancer to any aspect of the Veteran's active service, to include his claimed exposure to herbicides in service, and the Veteran has not alluded to the existence of any such opinion.  Therefore, there is no probative medical evidence suggesting a link between the Veteran's period of service and his current diagnoses.

Insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the etiology of these conditions falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Complex medical disease processes, such as the Veteran's claimed disabilities, require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible to lay opinions on etiology.  Thus, because of the medical complexity of these matters, the Veteran is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between his current diagnoses and service.  Absent competent, credible, and probative evidence of a nexus between the Veteran's service and the Veteran's heart condition, lung condition, type II diabetes mellitus, throat and parotid gland cysts, and forehead skin cancer, the Board finds that these claimed disabilities are not related to service.  

Upon review of the evidence of record, the weight of the competent and credible evidence does not demonstrate a relationship between the Veteran's active service and the Veteran's current heart condition, lung condition, type II diabetes mellitus, throat and parotid gland cysts, and forehead skin cancer, including no credible evidence of chronic symptoms of these conditions in service.  Additionally, the weight of the competent and credible evidence does not demonstrate the Veteran demonstrated symptoms of coronary artery disease, bronchiectasis, or type II diabetes mellitus that manifested to a compensable (10 percent) degree within one year of service separation, or a continuity of symptomatology of these conditions since service.  As such, the Board finds insufficient evidence that would serve either as a nexus to service or as the basis for a medical nexus opinion.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims of service connection for a heart condition, a lung condition, type II diabetes mellitus, throat and parotid gland cysts, and forehead skin cancer, including presumptively as due to herbicide exposure or as a chronic disease as applicable, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Loss of Vision and Bilateral Lower Extremity Peripheral Neuropathy Analysis

The Veteran contends that his current visual impairment and bilateral lower extremity peripheral neuropathy are related to exposure to herbicides during military service.  In the alternative, the Veteran contends that these conditions are secondary to his type II diabetes mellitus.  

The Board first finds that the evidence of record reflects that the Veteran has a current diagnosis of a visual impairment and bilateral lower extremity peripheral neuropathy.  A January 2007 VA treatment record indicate the Veteran's chronic history of lower extremity numbness and pain.  A March 2011 VA treatment records indicates moderate nonproliferative retinopathy in the right eye.  A May 2012 VA treatment record indicates non-proliferative diabetic neuropathy in both eyes.  

After a review of all the evidence of record, both lay and medical, the Board finds that service connection for loss of vision and bilateral lower extremity peripheral neuropathy, both claimed as to include as secondary to exposure to herbicides and as secondary to type II diabetes mellitus, is not warranted.  As previously discussed, there is insufficient evidence to indicate the Veteran was exposed to herbicide agents while in active service.  Additionally, while early-onset peripheral neuropathy is among those diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e), the presumptive period is one year following the date a veteran was last exposed to a herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).  In this regard, the earliest medical evidence of record noting the Veteran's symptoms of peripheral neuropathy is a VA treatment record from October 2000, which indicated the Veteran first reported right lower extremity numbness following his second lumbar spine surgery in 1983, beyond the one-year presumptive period under 38 C.F.R. § 3.307(a)(6)(ii).  

Notwithstanding a failure to satisfy the criteria for presumptive service connection based upon herbicide exposure, the Board must also determine if the Veteran is entitled to service connection on another theory of entitlement.  See Combee, 34 F.3d 1039.  In other words, while exposure to herbicides is not presumed, the Board must determine if the Veteran's claimed disabilities are otherwise etiologically related to service, to include as due to actual exposure to herbicides.  

The Board has considered a direct theory of service connection; however, the Board next finds that the Veteran's visual impairment and bilateral lower extremity peripheral neuropathy did not manifest chronic symptoms in service.  In this regard, the Veteran does not contend that he had symptoms of visual impairment or peripheral neuropathy in service or for many years after service.  The service treatment records are pertinently negative for complaints of, treatment for, or a diagnosis of visual impairment or bilateral lower extremity neurological deficit.  The May 1968 service separation examination report noted normal visual acuity and normal neurologic findings in the lower extremities bilaterally.  

Post-service VA treatment records provide the first notation contained in the record of the Veteran's complaints.  As mentioned above, an October 2000 VA treatment record indicated that the Veteran first reported right lower extremity numbness in 1983 following lumbar spine surgery.  An October 2005 VA treatment record indicates the Veteran's first complaint in the record of blurred vision.  Accordingly, the Board finds that symptoms of visual impairment and bilateral lower extremity peripheral neuropathy were not chronic in service. 

The Board has considered the Veteran's contentions that service connection for his loss of vision and bilateral lower extremity peripheral neuropathy is warranted as secondary to his type II diabetes mellitus.  However, as the Board is denying service connection for type II diabetes mellitus, there is no legal basis for granting either service connection for loss of vision or bilateral lower extremity peripheral neuropathy as secondary to type II diabetes mellitus.  Where, as here, service connection for the primary disability has been denied, a veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary service connection.  Thus, the matters of service connection for loss of vision and bilateral lower extremity peripheral neuropathy, both as secondary to type II diabetes mellitus are without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Upon review of the evidence of record, the weight of the competent and credible evidence does not demonstrate a relationship between the Veteran's active service and the Veteran's current visual impairment and bilateral lower extremity peripheral neuropathy, including no credible evidence of chronic symptoms of these conditions in service.  As such, the Board finds insufficient evidence that would serve either as a nexus to service or as the basis for a medical nexus opinion.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims of service connection for loss of vision and bilateral lower extremity peripheral neuropathy, including presumptively as due to herbicide exposure or as secondary to type II diabetes mellitus, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Hand Condition Analysis

The Veteran contends that service connection is warranted for his current hand condition.  Specifically, at the November 2013 Board hearing the Veteran indicated that he experienced symptoms of numbness and cold sensations during active service.  The Veteran testified that these hand symptoms caused him to repeatedly drop objects and resulted in an increased difficulty with fine object manipulation.  Alternatively, the Veteran contends that his current hand condition is secondary to either his type II diabetes mellitus or his heart condition.  

The Board first finds that the evidence of record reflects that the Veteran has a current diagnosis of a hand condition.  VA treatment records from January 2008 indicate chronic upper extremity numbness.  However, the Board finds that service connection for a hand condition, to include on a direct basis and a secondary basis, is not warranted.  

After a review of all the evidence of record, both lay and medical, the Board finds that the Veteran's hand condition did not manifest symptoms in service.  The service treatment records are pertinently negative for complaints of, treatment for, or a diagnosis of a hand condition.  The May 1968 service separation examination report noted a normal upper extremity evaluation.  

An October 2000 VA treatment record provides the first notation contained in the record of the Veteran's complaints of right arm numbness; however, this symptom was reported to have begun in 1999 and associated with a right shoulder injury.  A January 2002 VA treatment record provides the first notation contained in the record of the Veteran's complaints of bilateral hand numbness.  The Board acknowledges the Veteran's assertions that his current hand condition is related to service; however, the Board finds that his statements are outweighed by the medical evidence of record that indicates the onset of hand symptoms as occurring many years after service separation.  Because the Veteran does not possess the necessary medical expertise to render an opinion as to the cause of the claimed hand condition, his assertions do not constitute competent evidence upon which the Board may rely.  Accordingly, the Board finds that symptoms of a hand condition were shown in service. 

The Board has considered the Veteran's contentions that service connection for his hand condition is warranted as secondary to his type II diabetes mellitus, or alternatively, as secondary to his heart condition.  However, as the Board is denying service connection for type II diabetes mellitus and for a heart condition, there is no legal basis for granting service connection for a hand condition on a secondary theory of entitlement.  Where service connection for the primary disability has been denied, a veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary service connection.  Thus, the matter of service connection for a hand condition, as secondary to type II diabetes mellitus or a heart condition is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Upon review of the evidence of record, the weight of the competent and credible evidence does not demonstrate a relationship between the Veteran's active service and the Veteran's current hand condition, including no credible evidence of symptoms of this condition in service.  As such, the Board finds insufficient evidence that would serve either as a nexus to service or as the basis for a medical nexus opinion.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a hand condition, including as secondary to either type II diabetes mellitus or a heart condition.  As such, the claim of service connection for a hand condition must be denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Erectile Dysfunction Analysis

The Veteran contends that he is entitled to service connection for erectile dysfunction, to include as secondary to his type II diabetes mellitus.  

The Board first finds that the evidence of record reflects that the Veteran has a current diagnosis of erectile dysfunction.  VA treatment records from October 2000 forward indicate a current diagnosis of erectile dysfunction.  However, the Board finds that service connection for erectile dysfunction, to include on a direct basis and a secondary basis, is not warranted.  

After a review of all the evidence of record, both lay and medical, the Board finds that the Veteran's erectile dysfunction did not manifest symptoms in service.  In this regard, the Veteran does not contend that he had symptoms of erectile dysfunction or for many years after service.  The service treatment records are pertinently negative for complaints of, treatment for, or a diagnosis of erectile dysfunction.  The May 1968 service separation examination report did not note any complaints of sexual dysfunction.  An October 2000 post-service VA treatment records provide the first notation contained in the record of the Veteran's complaints, in which it is noted the Veteran had reported a history of erectile dysfunction lasting approximately five years.  Accordingly, the Board finds that symptoms of erectile dysfunction were not shown in service.  The Board acknowledges the Veteran's assertions that his erectile dysfunction condition is related to service; however, the Board finds that his statements are outweighed by the medical evidence of record that indicates the onset of symptoms as occurring many years after service separation.  Because the Veteran does not possess the necessary medical expertise to render an opinion as to the cause of the claimed condition, his assertions do not constitute competent evidence upon which the Board may rely.  

The Board has considered the Veteran's contentions that service connection for his erectile dysfunction is warranted as secondary to his type II diabetes mellitus.  However, as the Board is denying service connection for type II diabetes mellitus, there is no legal basis for granting service connection for erectile dysfunction on a secondary theory of entitlement.  Where service connection for the primary disability has been denied, a veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary service connection.  Thus, the matter of service connection for erectile dysfunction, as secondary to type II diabetes mellitus, is without legal merit.  See Sabonis, 6 Vet. App. at 430.  

Upon review of the evidence of record, the weight of the competent and credible evidence does not demonstrate a relationship between the Veteran's active service and the Veteran's erectile dysfunction, including no credible evidence of symptoms of this condition in service.  As such, the Board finds that insufficient evidence that would serve either as a nexus to service or as the basis for a medical nexus opinion.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for erectile dysfunction, including as secondary to type II diabetes mellitus.  As such, the claim of service connection for erectile dysfunction must be denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service Connection for Bilateral Foot Swelling Analysis

The Veteran contends that he is entitled to service connection for bilateral foot swelling, to include as secondary to type II diabetes mellitus.  

After a review of all the evidence, lay and medical, the Board finds that service connection for bilateral foot swelling is not warranted.  In this regard, an April 2012 VA treatment record notes the Veteran's complaint of bilateral foot swelling.  However, VA treatment records from February 2005 forward, including the April 2012 VA treatment record noting the Veteran's complaints, have consistently indicated a lack of pedal edema upon examination.  As such, the medical evidence of record does not provide a currently-diagnosed disability, distinct from the others currently on appeal, related to the Veteran's complaints of bilateral foot swelling.  

The Veteran is competent to report symptoms, such as swelling of the feet, that he may have experienced at any time.  See Layno, 6 Vet. App. 223, 225.  However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a complex medical matter, such as relating the symptoms of foot swelling to a diagnosis for which service connection may be granted.  Jandreau, 492 F.3d 1372, 1377.  Service connection may only be awarded for a symptom if a pathology to which the symptom can be attributed has been identified; otherwise, there is no basis to find a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current and distinct disability from those currently on appeal for which service connection may be granted.  As a result, the claim must fail.  In the absence of a present disability there can be no claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record shows no diagnosis of the claimed disability, as in the case here, that holding would not apply.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a disability for which benefits are claimed.  In this case, where the evidence shows no current and distinct disability from those currently on appeal related to bilateral foot swelling upon which to predicate a grant of service connection, at any time during the claim period, there can be no valid claim for that benefit.  See Brammer at 225; Rabideau, 2 Vet. App. at 143-44.  Because a current and distinct disability related to bilateral foot swelling has not been shown by competent evidence, the Board does not reach the additional questions of in-service injury, disease, or event, or the relationship between any such disability and service.  

Insofar as the Veteran's complaints of bilateral foot swelling are a separately diagnosable condition, the Veteran contends this condition is secondary to type II diabetes.  However, as the Board is denying service connection for type II diabetes mellitus, there is no legal basis for granting service connection for bilateral foot swelling on a secondary theory of entitlement.  Where service connection for the primary disability has been denied, a veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary service connection.  Thus, the matter of service connection for bilateral foot swelling as secondary to type II diabetes mellitus is without legal merit.  See Sabonis, 6 Vet. App. at 430.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral foot swelling, and the claim must be denied.  As the preponderance of the evidence is against the claim for service connection for bilateral foot swelling, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a low back condition is denied.  

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for a heart condition, to include as secondary to herbicide exposure, is denied.  

Service connection for a lung condition, to include as secondary to herbicide exposure, is denied. 

Service connection for type II diabetes mellitus, to include as secondary to herbicide exposure, is denied. 

Service connection for cysts of the throat and the right parotid gland, to include as due to herbicide exposure, is denied. 

Service connection for skin cancer of the forehead, to include as due to herbicide exposure, is denied. 

Service connection for loss of vision, to include as due to exposure to herbicides and as secondary to type II diabetes mellitus, is denied.  

Service connection for bilateral lower extremity peripheral neuropathy, to include as due to exposure to herbicides and as secondary to type II diabetes mellitus, is denied.  

Service connection for a hand condition, to include as secondary to type II diabetes mellitus and as secondary to a heart condition, is denied.  

Service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus, is denied.  

Service connection for bilateral foot swelling, to include as secondary to type II diabetes mellitus, is denied.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


